DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest determine to send a retransmission associated with the URLLC transmission, wherein the retransmission is a retransmission of the URLLC data without the control information or a retransmission of the URLLC data with the control information; on a condition that the retransmission is the retransmission of the URLLC data without the control information, polar encode the URLLC data using a first mother code length that is greater than a second mother code length used for the URLLC transmission;  on a condition that the retransmission is the retransmission of the URLLC data and the control information, polar encode the URLLC data and the control information, wherein the polar encoded URLLC data is mapped to a first bit channel and the polar encoded control information is mapped to aPage 2 of 7DOCKET NO.: I5GPHY_13470US02PATENTApplication No.: 16/473,552 Notice of Allowance Dated: December 11, 2020second bit channel, and wherein the first bit channel has a reliability that is greater than the second bit channel; and send the retransmission, wherein the retransmission uses the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472